Title: To Benjamin Franklin from Dumas, 7 September 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,La haie 7e. 7bre. 1780
Je vous félicite de tout mon coeur de la bonne nouvelle de la prise des Flottes Angl. pour les Indes-or. & occid. C’est un grand coup, non seulement pour la France & pour l’Espagne, mais aussi pour l’Amérique: car il dérange toutes les opérations de l’ennemi; & voilà l’Aml. Hugue aux Indes or., Rodney aux Indes occid., D’Ally à la Jamaique, & Cornwallis à Charlestown & Clinton même à N. York, sans secours, & par conséquent réduits à l’inaction pendant le reste de la Campagne: & d’un autre côté, Mrs. De Guichen, Solano, Lamotte Piquet, Ternay, Rochambaut & notre Genl. Washington, en auront les coudées plus franches. Il me tarde beaucoup d’apprendre ce qui s’est passé dans leurs différents départemens.— Les Américain, de leur côté, ont fait la capture, près de Terre-Neuve, d’une 12ne. de Vaisseaux de la flotte de Québec. On m’apprend d’Amsterdam, que 2 vaisseaux y viennent d’arriver, l’un de la Virginie, & l’autre de Philadelphie; & que leurs rapports sont favorables. J’espere qu’ils apprendront bientôt en Amerique, ce qui vient de se passer en Europe. Je voudrois bien avoir été à même de leur porter cette nouvelle en personne. Peut-être cela m’eût rétabli la santé, qui continue de n’être pas des meilleures. Les chaleurs m’ont extrêmement affoibli. On m’a conseillé de changer d’air; & je n’aurois pas été faché de faire quelque séjour à Amsterdam: mais la dépense m’a retenu.
Les Etats d’Hollande sont assemblés ici. J’ai vu notre ami. Mais il ne croit pas qu’il S’y passera grand’chose.
Je suis avec un grand respect, Monsieur, Votre très-humble & très-obéissant serviteur
Dumas
Passy à Son Exc. Mr. B. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des Etats-Unis / &c. / Passy./.
Notation: Dumas la haie, Sept. 7. 80
